Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
Applicant's amendment submission after final filed on 2/22/07 has been entered. The Office is required to withdraw the finality for this case due to applicant’s concern and new considerations.  A non-final office action will state below. The office apologizes for the delay of the prosecution.  Any inconvenience applicant experiences is regretted.

The Amendment filed on 8/21/2008 in response to the previous Non-Final Office Action (2/22/2008) is acknowledged and has been entered.
Claims 4, 11, and 17-19 have been cancelled.
Claims 1-3, 5-10, 12-16, and 20 are pending.
Claims 12-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-3 and 5-10, drawn to a composition comprising a protein comprising a light chain that have >90% sequence identity to the sequence of SEQ ID NO: 6 conjugated to a payload, are examined on merits.

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 6/1/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Rejections/Objection Withdrawn:

The scope of enablement rejection of Claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of amendment and applicant’s argument.

The written description rejection of Claims 1-3 and 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement for a composition without targeting agent (written description-2) is withdrawn in view of amendment and applicant’s argument.  The part 1), lack of written description for 90% homologous or variant, is maintained as response below:

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: variant or derivative of light chain having >90% and heavy chain having >85% sequence identity to SEQ ID NO: 6 and 3 respectively.

	The rejection has been modified based on the claim amendment as following: 

Claims 1-3 and 5-10 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to a composition comprising a protein light chain that is >90% sequence identity to SEQ ID NO: 6, and conjugated to a payload, wherein the composition further comprising a protein heavy chain that is >85% sequence identity to SEQ ID NO: 3.
The specification teaches that protein Clathrin is a cage protein comprising a heavy chain isoform 2 (SEQ ID NO: 1) and the protein with 6 His tag (SEQ ID NO: 3) and a light chain (SEQ ID NO: 4) and the chain with 6 His tag (SEQ ID NO: 6, page 6+ and page 34+). The specification teaches a composition that is drug loaded vehicle comprising the protein Clathrin forming a 3D case structure to cave a payload and targeting agent conjugated to the cage protein (summary).  The specification, in the example, teaches the methods of purification of the Clathrin proteins/isoforms (page 40+) and describes the drug-loaded vehicle for cancer cell over normal healthy cell may been internalized (figure 2-3).  The specification then contemplates methods of assembling the cage for delivering a payload including chemotherapeutic agents or imaging agents etc., into cell for therapeutic or diagnosis purposes including cancer treatment (page 11+ and 25+). 
However, the specification, except human heavy and light chains of SEQ ID NO: 1 and 4 as well as six His tag proteins thereof, SEQ ID NO: 3 and 6, does not teach any variants and derivatives of the Clathrin protein having up to 10% of the amino acid substitutions to in the light chain of SEQ ID NO: 6 or up to 15% amino acid substitutions in the heavy chain of SEQ ID NO: 3 that could perform the same function as a carrier or cave as wild type protein and to an anti-cancer agent. 
The specification does not teach where and how to substitute, delete, or add the amino acids to modify the Clathrin chains to form 90% or 85% more of the sequence identity to the light and heavy chains of SEQ ID NO: 1 or 3 and 4 or 6 and packed then in the claimed composition to perform a function as carrier for anti-cancer agent.  
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed Clathrin variants or derivatives. The specification does not provide a specific or detail structural characteristics of the homologous to the sequences of SEQ ID NO: 3 or 6 listed in the claims.  The specification does not provide representative numbers of variants or derivatives of the Clathrin protein having up to 10% or 15% amino acid substitutions in the light and heavy chains, and which variants/derivatives could perform the function as the wild type Clathrin protein as a vehicle or carrier. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these claimed variants/derivatives could be used or have the same function as the Clathrin proteins listed in SEQ ID NO: 3 and 6.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed homologous, variants, or derivatives based on the teaching of SEQ ID NO: 3 and 6.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or derivatives as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the composition comprising Clathrin light and heavy chains of SEQ ID NO: 6 and 3 conjugated to a payload, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 9, protein variant in particular.


Response to applicant’s argument:

	On page 4-5, applicant argues the following:
	the claims have been amendment to the protein light chain sequence having 90% homology to EQ ID NO: 6 to expedite prosecution, a person of ordinary skill in the art would expect that small variations or mutations in SEQ ID NO: 6 would not affect the fundamental characteristics and behavior of the protein as a delivery vehicle

	the specification contains repeated disclosure reciting that the Clathrin protein may be Clathrin or a Clathrin derivative.2 …The specification also discloses that Clathrin proteins and delivery vehicles may be modified for therapeutic uses…which longer half-life is desired.

In response, the Office agrees that the specification contemplates Clathrin protein or its homologous or derivatives as a vehicle for anti-cancer drug.  However, the specification has neither reduced to practice any of variants or derivatives of light and heavy chains that have at least of 90% or 85% of the sequence homologous to sequences of SEQ ID NO: 6 or 3 , nor teach where, which, and how the amino acids are substituted in the sequences to remain the same function as the wild type of light and heavy chain of Clathrin. The specification does not teach the critical motif of the chains for cage and vehicle function for a drug.  Thus, one skilled in the art could not envision the structure of the variants or derivatives to perform the function as claimed in a composition for carrying a anti-cancer agent for clinical use.  For the reasons, the rejection is maintained currently.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-3 and 5-10 remain and are rejected under 35 U.S.C. 103 as being obvious over by Vitaliano et al (US2010226856-A1, Sept, published 2010) as evidenced by sequence alignment to SEQ ID NO: 3 and 6 in view of Campion et al (WO2008/103920, published Feb 2008) as following:
The instant claims recite a composition comprising light and heavy chains of SEQ ID NO: 6 and 3 conjugated to an anti-cancer agent including paclitaxel, and the composition contain no antibody or any targeting agent.  

Vitaliano et al first teach Clathrin protein comprising a light chain that has 100% local identity to SEQ ID NO: 6 without 6 his-tag and a heavy chain having more than 98% sequence identity to the instant SEQ ID NO: 3 (figure 1) as evidenced by sequence alignment below.  Vitaliano et al then teach that Clathrin is a cage protein that could be used as a vesicle to carry a therapeutic agent because it can form cavities and have function of cellular endocytosis [0002-0011 and 0156-200].  Vitaliano et al further teach an example of Clathrin element in a composition which comprises payload that are diagnostic or therapeutic agents, such as cancer drugs [0204, bottom lines].  Vitaliano et al further teach a composition formed with Clathrin vesicle elements comprising the components above [0114] and claims 1 and 20).
Vitaliano et al do not teach specific anti-cancer drug inhibiting microbubule formation including paclitaxel as a payload listed in claim 9 and not teach payload being conjugated to Clathrin protein comprising SEQ ID NO: 6 and 3. 
Campion et al teach a composition comprising ferritin as a cage and payload as therapeutic agent that encapsulated within the case for treating cancer (entire document, abstract). Campion et al teach payload including anti-cancer chemotherapeutic agents, such as paclitaxel etc [0078].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was to form a composition comprising the light and heavy chain of Clathrin and payload of paclitaxel with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation in order to form a composition for cancer treatment by caging the chemotherapeutic drug, paclitaxel conjugated to Clathrin of light or heavy chain because Vitaliano et al have already shown the composition comprising payload comprising the anti-cancer drug and Clathrin as protein vesicle and Campion et al have already shown a cage comprising specific anti-cancer chemotherapeutic agents listed in the present claims.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.
QY=SEQ ID NO: 6 (light chain)
; Sequence 12, Application US/13724753
; Publication No. US20130156697A1
; GENERAL INFORMATION
;  APPLICANT: Vitaliano, Franco
;  APPLICANT:Vitaliano, Gordana D
;  TITLE OF INVENTION: ISOLATED PROTEIN MEDICAMENT
;  CURRENT APPLICATION NUMBER: US/13/724,753
;  RELEVANT RESIDUES IN SEQ ID NO: (1)..(248)
US-13-724-753-12
  Query Match             95.8%;  Score 1301;  DB 11;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  248;  Conservative  0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAELDPFGAPAGAPGGPALGNGVAGAGEEDPAAAFLAQQESEIAGIENDEAFAILDGGAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAELDPFGAPAGAPGGPALGNGVAGAGEEDPAAAFLAQQESEIAGIENDEAFAILDGGAP 60

Qy         61 GPQPHGEPPGGPDAVDGVMNGEYYQESNGPTDSYAAISQVDRLQSEPESIRKWREEQMER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GPQPHGEPPGGPDAVDGVMNGEYYQESNGPTDSYAAISQVDRLQSEPESIRKWREEQMER 120

Qy        121 LEALDANSRKQEAEWKEKAIKELEEWYARQDEQLQKTKANNRVADEAFYKQPFADVIGYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LEALDANSRKQEAEWKEKAIKELEEWYARQDEQLQKTKANNRVADEAFYKQPFADVIGYV 180

Qy        181 TNINHPCYSLEQAAEEAFVNDIDESSPGTEWERVARLCDFNPKSSKQAKDVSRMRSVLIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TNINHPCYSLEQAAEEAFVNDIDESSPGTEWERVARLCDFNPKSSKQAKDVSRMRSVLIS 240

Qy        241 LKQAPLVH 248
              ||||||||
Db        241 LKQAPLVH 248

QY=SEQ ID NO: 3
; Sequence 9, Application US/13724753
; Publication No. US20130156697A1
; GENERAL INFORMATION
;  APPLICANT: Vitaliano, Franco
;  APPLICANT:Vitaliano, Gordana D
;  TITLE OF INVENTION: ISOLATED PROTEIN MEDICAMENT
;  CURRENT APPLICATION NUMBER: US/13/724,753
;  CURRENT FILING DATE: 2012-12-21
;  RELEVANT RESIDUES IN SEQ ID NO: (1)..(1639)
US-13-724-753-9
  Query Match             98.4%;  Score 8415;  DB 11;  Length 1639;
  Best Local Similarity   98.8%;  
  Matches 1629;  Conservative    0;  Mismatches  0;  Indels   20; Gaps    2;

Qy          1 MAQILPIRFQEHLQLQNLGINPANIGFSTLTMESDKFICIREKVGEQAQVVIIDMNDPSN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQILPIRFQEHLQLQNLGINPANIGFSTLTMESDKFICIREKVGEQAQVVIIDMNDPSN 60

Qy         61 PIRRPISADSAIMNPASKV----------IFNIEMKSKMKAHTMTDDVTFWKWISLNTVA 110
              |||||||||||||||||||          |||||||||||||||||||||||||||||||
Db         61 PIRRPISADSAIMNPASKVIALKAGKTLQIFNIEMKSKMKAHTMTDDVTFWKWISLNTVA 120

Qy        111 LVTDNAVYHWSMEGESQPVKMFDRHSSLAGCQIINYRTDAALKAGKTLQIKQKWLLLTGI 170
              ||||||||||||||||||||||||||||||||||||||||          ||||||||||
Db        121 LVTDNAVYHWSMEGESQPVKMFDRHSSLAGCQIINYRTDA----------KQKWLLLTGI 170

Qy        171 SAQQNRVVGAMQLYSVDRKVSQPIEGHAASFAQFKMEGNAEESTLFCFAVRGQAGGKLHI 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        171 SAQQNRVVGAMQLYSVDRKVSQPIEGHAASFAQFKMEGNAEESTLFCFAVRGQAGGKLHI 230
……………………………………………………………………………………………………….

Qy       1431 DHTRAVNYFSKVKQLPLVKPYLRSVQNHNNKSVNESLNNLFITEEDYQALRTSIDAYDNF 1490
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1431 DHTRAVNYFSKVKQLPLVKPYLRSVQNHNNKSVNESLNNLFITEEDYQALRTSIDAYDNF 1490

Qy       1491 DNISLAQRLEKHELIEFRRIAAYLFKGNNRWKQSVELCKKDSLYKDAMQYASESKDTELA 1550
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1491 DNISLAQRLEKHELIEFRRIAAYLFKGNNRWKQSVELCKKDSLYKDAMQYASESKDTELA 1550

Qy       1551 EELLQWFLQEEKRECFGACLFTCYDLLRPDVVLETAWRHNIMDFAMPYFIQVMKEYLTKV 1610
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1551 EELLQWFLQEEKRECFGACLFTCYDLLRPDVVLETAWRHNIMDFAMPYFIQVMKEYLTKV 1610

Qy       1611 DKLDASESLRKEEEQATETQPIVYGNLSL 1639
              |||||||||||||||||||||||||||||
Db       1611 DKLDASESLRKEEEQATETQPIVYGNLSL 1639

Response to Applicant’s argument:
	On page 10, applicant states:
To expedite prosecution, applicant has amended independent claim 1 to incorporate the features of claim 11, a claim not rejected under 35 U.S.C. 103.  

Applicant then argues the following:
Vitaliano neither teaches nor suggests a composition comprising a protein light chain covalently conjugated to a payload, wherein the protein light chain has greater than 90% sequence homology to SEQ ID NO: 6, wherein the composition does not comprise any targeting agent. In contrast, Vitaliano discloses a dynamic bio-nanoparticle comprising a targeting agent comprising peptides, small molecule or an antibody delivered to a cancer site.
Campion merely discloses a payload including known anti-cancer chemotherapeutic agents, such as paclitaxel. Campion therefore fails to teach or suggest the compositions according to amended claim 1, and therefore does not remedy the deficiencies of Vitaliano.

	In response, first, incorporating the feature of claim 11 would not overcome the rejection.  As set forth in the rejection, Vitaliano teaches all different compositions, one of them comprises diagnostic or therapeutic agents including cancer drug as payloads.  Those composition does not include antibody as a targeting agent for specific antigen expressing tumor (see cited [0204], highlighted in the rejection above) and more as:
[0132] ……., another advantage is that one or more elements can be bio-engineered for highly selective uptake by one or more types of targeted cells, tissue, organs, bone, as well as by other organic and inorganic matter. In another embodiment, one or more elements comprise a non-selective uptake, non-targeted drug delivery system.

	In response to the first argument, Vitaliano’s teaching on Clathrin light and heavy chains meet the limitation of the current claimed SEQ ID Nos: 6 and 3, more than 90% sequence identity to SEQ ID NO: 6 and more than 85% sequence identity to SEQ ID NO: 3 (see sequence alignment above).  Regarding with targeting agent in the Vitaliano’s composition, the argument has been addressed above.  In addition, Vitaliano repeatedly states the cage (Clathrin) can deliver therapeutically effective drug element into cells.  The peptide, small molecule or antibody being delivered to the cancer cell are not necessary used as targeting agents, those can be therapeutically effective drugs for cancer treatment see [0101-104].
	Regarding with the reference by Campion, the Office agrees on that Campion teaches merely chemotherapeutic agents, paclitaxel in a cage, but the composition does not comprise Clathrin. However, applicant is reminded that the Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. Thus, in this case, as stated in the rejection above, Vitaliano teaches a composition comprising Clathrin contained payload, but not the specific anti-cancer drug paclitaxel that is disclosed in the payload of Campion.  Thus, one skilled in the art would be motivated with high expectation of success to replace the drug in Vitaliano’s payload with paclitaxel from Campion’s payload to arrive at current invention.  The invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  For the reasons, applicant’s arguments have not been found persuasive, and the rejection under USC 103 is made again for the amended claims with the same references.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642